Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00419-CR

                                         Wilbert P. STEWART,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 1993CR0145
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: August 22, 2018

DISMISSED

           On June 18, 2018, appellant filed a notice of appeal, stating he intended to appeal the trial

court’s order denying his motion for judgment nunc pro tunc. The clerk’s record in this appeal has

been filed, and it shows appellant was convicted in 1993 based on his plea of guilty and pursuant

to a plea bargain. The clerk’s record also shows appellant sought or is seeking habeas relief under

article 11.07 of the Texas Code of Criminal Procedure.

           On July 3, 2018, we issued an order noting that this court lacks jurisdiction over the denial

of a motion for judgment nunc pro tunc and over post-conviction felony proceedings under article
                                                                                      04-18-00419-CR


11.07. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig.

proceeding); Castor v. State, 205 S.W.3d 666, 667 (Tex. App.—Waco 2006, no pet.). We also

noted that in a plea bargain case, a defendant has a limited right to appeal. See TEX. R. APP. P.

25.2(a)(2). Our July 3, 2018 order gave appellant notice that this appeal would be dismissed unless

he, by August 1, 2018, filed a response showing this court has jurisdiction over his appeal and that

he has the right of appeal.

       No response to this court’s July 3, 2018 order has been filed. However, on July 20, 2018,

appellant, acting pro se, has filed a document titled, “Summons.” The document asserts appellant

has the right to appeal and requests that this court notify him “of all proceeding[s] done so far and

anything [else] pertaining to [his] appeal.” When, as here, an appellant has appointed counsel, the

appellant is not entitled to hybrid representation and any document filed pro se presents nothing

for our review. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995); see also TEX.

R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant on appeal shall, within

five days after the opinion is handed down, send his client a copy of the opinion and judgment,

along with notification of the defendant’s right to file a pro se petition for discretionary review

under Rule 68.”). Based on the foregoing, this appeal is dismissed.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-